Citation Nr: 1018369	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 23, 
1998, for an award of a 70 percent rating fpr posttraumatic 
stress disorder (PTSD); and an award of TDIU and DEA 
benefits, to include clear and unmistakable error (CUE) in 
the December 2003 rating action.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1951 to November 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO awarded the 
Veteran a 70 percent rating for PTSD, a total rating based on 
individual unemployability, and DEA benefits, effective 
September 23, 1998, the date of his initial claim for 
service-connected compensation.  He did not appeal this 
decision.  

2.  In the absence of a timely appeal of the December 2003 
rating decision, this decision is final and an effective date 
prior to September 23, 1998, is legally precluded; further, 
the rating decision was reasonably supported by the evidence 
of record at that time and was consistent with the laws and 
regulations then in effect.


CONCLUSION OF LAW

The legal criteria for an effective date prior to September 
23, 1998, for the grant a 70 percent rating for PTSD, a total 
rating based on individual unemployability, and DEA benefits 
have not been met, and the December 12, 2003 rating action 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.400, 20.302, 20.1103 (2009); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

However, as will be explained below, the claim on appeal 
lacks legal merit because the issue presented involves a 
claim that cannot be substantiated as a matter of law; 
therefore no further assistance is owed.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Sabonis supra.

With regard to the veteran's claim of clear and unmistakable 
error (CUE) in a December 2003 rating decision, the Court has 
noted that, as CUE claims are not conventional appeals and 
are fundamentally different from any other kind of action in 
the VA adjudicative process, the duties contained in the VCAA 
are not applicable.  Specifically, determinations as to the 
existence of CUE are based on the facts of record at the time 
of the decision challenged; thus, no further factual 
development would be appropriate.  See Dobbins v. Principi, 
15 Vet. App. 323, 327 (2001), citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc); see also Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001); VAOPGCPREC 
12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty 
to develop" in a CUE case because "there is nothing further 
that could be developed").  Accordingly, analysis of the 
adequacy of VCAA notice with regard to this claim is not 
necessary.

Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  In cases involving increases 
(which includes a claim for individual unemployability), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

In a December 12, 2003 rating decision, the RO awarded the 
Veteran a TDIU rating, a 70 percent rating for PTSD, and 
basic eligibility to Dependents' Educational Assistance (DEA) 
affective September 23, 1998.  He was notified by a letter 
dated February 11, 2004, and sent to his address of record.  
The Veteran did not appeal this decision.  By contrast in a 
December 2003 statement, the Veteran indicated that the 
allowance of a TDIU rating, effective September 1998, would 
satisfy his appeal.  He filed his present claim in July 2005, 
asserting that he should be awarded such benefits as of 
February 1976.  

Case law emphasizes that once there is a relevant final 
decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 
20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002) (en banc); see also Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005). 

The only way the Veteran could attempt to overcome the 
finality of the December 2003 rating decision - in an attempt 
to gain an earlier effective date - is to request a revision 
of that decision based on clear and unmistakable error (CUE).  

Clear and Unmistakable Error (CUE)

Rating actions are final and binding based on the evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009). The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2009).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell. In 
Fugo, the Court stated:  

CUE is a very specific and rare kind of 'error.' 
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error. . . . If 
a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as 
to what the alleged error is and, unless it is 
the kind of error . . . that, if true, would be 
CUE on its face, persuasive reasons must be given 
as to why the result would have been manifestly 
different but for the alleged error.  It must be 
remembered that there is a presumption of 
validity to otherwise final decisions, and that 
where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.  Id. 
See also Grover v. West, 12 Vet. App. 109, 111-
112 (1999); Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994). See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in 
Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Received on December 21, 1998 was the Veteran's original 
claim for service connection for PTSD.  A rating action in 
March 1999 denied service connection for the disorder.  The 
Veteran submitted a notice of disagreement to that decision.  
A rating action in August 2002, awarded the Veteran service 
connection for PTSD and assigned a 10 percent rating, 
effective November 24, 2000.  A rating action in October 2002 
increased the rating for PTSD to 50 percent effective 
November 24, 2000.  A March 2003 rating action established 
the effective date for the award of service connection for 
PTSD as September 23, 1998.  A December 2003 rating action 
awarded the Veteran a total rating based on individual 
unemployability (TDIU), increased the evaluation for PTSD to 
70 percent, and basic eligibility to Dependents' Educational 
Assistance (DEA), effective September 23, 1998, the date that 
the Veteran first filed his claim for service connection for 
PTSD.  The Veteran did not appeal this decision with regard 
to the initial rating assigned or the effective date.  Thus, 
the December 12, 2003 decision is now final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(2004) [(2009)].  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE. 38 
C.F.R. § 3.105(a).

The veteran alleges that the December 2003 rating decision 
was clearly and unmistakably erroneous in that the effective 
date assigned.  He contends that the proper effective date 
was in 1972 when the doctors recommended treatment for his 
acquired psychiatric disorder.  He avers that had his 
mother's house not burned down, he would have records to show 
his disability back to 1952.

The effective date for a grant of direct service connection 
will be the day following separation from active service, or 
the date entitlement arose if a claim is received within one 
year after separation from service.  Otherwise, the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later. 38 U.S.C.A. 5110(a); 38 C.F.R. § 
3.400.  Unless specifically provided, the effective date will 
be assigned on the basis of the facts as found.  38 C.F.R. § 
3.400(a).

The record reflects that the earliest date veteran filed a 
claim for service connection for PTSD (or any acquired 
psychiatric disorder) was on September 23, 1998.  Through a 
series of rating actions culminating with the December 12, 
2003 rating action, service connection for PTSD was awarded, 
a rating of 70 percent was assigned; TDIU was awarded, and 
DEA benefits were awarded, with the effective date for each 
award being September 23, 1998.  This claim was properly 
adjudicated, and as the veteran did not appeal, the decision 
became final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1994) [(2008)].

Moreover, the Veteran's allegation that the proper effective 
date was in 1972 when the doctors recommended treatment for 
his an acquired psychiatric disorder would amount to simply a 
weighing of the evidence, which does not constitute CUE.  See 
Crippen; Caffrey.

There is no evidence of a formal or informal claim for ann 
increased rating for posttraumatic stress disorder, resulting 
in an award of a 70 percent rating; or for an an award of 
TDIU and DEA benefits that was unadjudicated prior to the 
adjudication of the claim filed in September 1998.  
Consequently, there is no evidence upon which to conclude 
that the Veteran's actual date of claim for service 
connection was earlier than September 23, 1998. Based on the 
above, the December 12, 2003 rating decision was not clearly 
and unmistakably erroneous.

For the foregoing reasons, the Board finds that the December 
2003 rating decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then 
in effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  Therefore, the veteran's claim is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than September 23, 1998, an award 
of a 70 percent rating for PTSD; and an award of TDIU and DEA 
benefits, to include CUE in the December 2003 rating action, 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


